DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 05/18/2020.   Claims 1-20 pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
3.	The drawings filed on 05/18/2020 have been accepted and considered by the Examiner.

Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.         Claims 1-20 is (are) rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent: 8,612,211, claims 1-20 of U.S. Patent: 9,420,227, claims 1-17 of U.S. Patent: 10,185,711, claims 1-22 of U.S. Patent: 10,496,746, and over claims 1-20 of U.S. Patent: 10,679,005. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.  The present application ‘597 and patents ‘211, ‘227, ‘711, ‘746, and ‘005 seem to overlap in many directions.    For example, all the limitations from independent claims 1, and 11 of present application ‘597 appear to disclose nearly similar elements and features such as the “receiving…, transcribing…transmitting… ” as recited in claims 1, 8, and 15 in the patent ‘211, claims 1, 8, and 15 in the patent ‘227, claims 1, 7, and 13 of patent ‘711, claims 1, and 12 of patent ‘746, and claims 1 and 11 in the patent ‘005 Similarly, dependent claims 2-10, and 12-20 follow the same rejection to independent claims 1, and 11 correspondingly as applied to its corresponding independent claims as applied supra, and as such are also rejected under ground(s) of nonstatutory obviousness-type double patenting.   Thus, Claims 1-20 is (are) rejected on the ground(s) of nonstatutory obviousness-type double patenting as being unpatentable by claims 1-20 of U.S. Patent: 8,612,211, claims 1-20 of U.S. Patent: 9,420,227, claims 1-17 of U.S. Patent: 10,185,711, claims 1-22 of  U.S. Patent: 10,496,746, and claims 1-20 of  U.S. Patent: 10,679,005 since the mentioned patents ‘211, ‘227, ‘711, ‘746, and ‘005 comprise similar scope; and as such, one of ordinary skill in the art would recognize that the present Application ‘597 is (are) an obvious variant of the mentioned patents ‘211, ‘227, ‘711, ‘746, and ‘005 with wider applicability and/or freedom to operate.  In re Karlson, 136 USPQ 184 (1963): “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.    
Allowable Subject Matter
6.       Claims 1-20 would be allowable over the prior art of record for at least the same reasons as provided in App. 16/669,125, now U.S. Patent: 10,679,005.

Conclusion
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McKeown et al., (G. McKeown, M. Valstar, R. Cowie, M. Pantic and M. Schroder, "The SEMAINE Database: Annotated Multimodal Records of Emotionally Colored Conversations between a Person and a Limited Agent," in IEEE Transactions on Affective Computing, vol. 3, no. 1, pp. 5-17, Jan.-March 2012) discloses how, see e.g., “…a large audiovisual database as a part of an iterative approach to building Sensitive Artificial Listener (SAL) agents that can engage a person in a sustained, emotionally colored conversation. Data used to build the agents came from interactions between users and an "operator” simulating a SAL agent, in different configurations: Solid SAL (designed so that operators displayed an appropriate nonverbal behavior) and Semi-automatic SAL (designed so that users' experience approximated interacting with a machine). We then recorded user interactions with the developed system, Automatic SAL, comparing the most communicatively competent version to versions with reduced nonverbal skills…additional information includes FACS annotation on selected extracts, identification of laughs, nods, and shakes, and measures of user engagement with the automatic system…” (See e.g., McKeown et al., Abstract, Fig. 2).
Please, see PTO-892 for more details. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656